 



Exhibit 10.27
Cardtronics, Inc.
2006 Executive Bonus Plan
Overview
     In 2006, Cardtronics, Inc.’s (the “Company”) executive bonus plan will be
based on the achievement of a target level of earnings before interest, taxes,
depreciation and amortization (“EBITDA”), as outlined in the Company’s 2006
Annual Budget (the “Budget”). Additional adjustments will be made to such EBITDA
the amount for certain items, as provided for by the Company’s bank credit
facility. If the Company’s actual adjusted EBITDA falls below 90% of the Budget,
or there is a violation of a bank covenant, no bonus pool will be funded and no
bonuses will be granted.
Bonus Pool
     Starting with the achievement of 90% of the budgeted EBITDA amount, the
bonus pool will be determined on the following basis:

      EBITDA   % of Target 90% of Budget   50% 95% of Budget   75% 100% of
Budget   100% 105% of Budget   150% 110% of Budget   200% 115% of Budget   250%
120% of Budget   300% 125% of Budget   350% 130% of Budget   400%

Individual Executive Performance
     All bonuses are considered to be discretionary and will be based on
performance. Each individual’s bonus, which must be approved by the Compensation
Committee of the Company’s Board of Directors, will be based on the achievement
of his or her goals. Each executive’s 2006 goals will be directly tied to
achieving the 2006 Budget EBITDA amount. To ensure proper focus on the
attainment of the 2006 Budget EBITDA, each individual’s 2006 goals will be
weighted/prioritized at the start of the year.
Other Considerations
     Should the Board of Directors formally approve actions that will affect the
attainment of the Budget, the impact on the Budget will be determined and
presented to the Board for approval. At such time, a revised budgeted EBITDA
figure will be determined for purposes of bonus calculations. Additionally,
should the Company make one or more acquisitions, the Budget will be adjusted
appropriately.

 



--------------------------------------------------------------------------------



 



Effective Date
     The 2006 Executive Bonus Program is effective as of January 1, 2006.
Audited financial results will be used in the calculation of EBITDA, which is
used in the ultimate calculation of the bonus pool, if bonuses are paid. As a
result, any payment of bonuses will be delayed until the results of the
Company’s 2006 audit are finalized. Each executive can expect to receive payment
in March 2007. To be eligible to receive a bonus for fiscal 2006, each executive
must be an active employee on the date the bonus is paid.

 